EXHIBIT 10.5

 

AGREEMENT AND RELEASE

 

This Agreement and Release is made by and between Republic Bank & Trust Company,
its subsidiaries, affiliates and related entities (hereinafter, “Republic”) and
David Vest (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee has previously been employed by Republic, and the parties have
mutually agreed to sever Employee’s employment; and

 

WHEREAS, the parties wish to clarify and memorialize certain agreements made
between them in regard to Employee’s employment and the termination of
Employee’s employment;

 

NOW THEREFORE, in consideration of the foregoing premises and the terms stated
herein, it is mutually agreed between the parties as follows:

 

Employee resigns from employment with Republic effective May 16, 2008 (the
“Separation Date”).

 

As specific consideration for the release and waiver contained in Paragraph 0 of
this Agreement and Release and not as a replacement for any other benefit or
compensation owed Employee, Republic shall provide the following benefits to
which Employee is otherwise not entitled:  Republic shall pay Employee through
November 15, 2008 his base pay at the rate of pay in effect on the Separation
Date in regular payments on the 15th and last day of each month.  Payment of
such sums will begin and be payable within ten days after the revocation period
described in Paragraphs 0 and 12 below has expired without a revocation. 
Employee shall receive any and all payments which have not been paid to Employee
after the revocation period described in Paragraphs 0 and 12 below has expired
without a revocation.  This payment will not include any bonuses, commissions,
incentives or any other remuneration other than base pay.  Republic shall
withhold from this payment any taxes or payroll deductions required by law to be
withheld. All other payroll deductions will cease and Employee will not be
eligible for participation in any employee benefit plans.  On or before the
Separation Date Employee will receive a COBRA notice and may elect to continue
his participation in the health and dental plans at his own cost through COBRA.

 

Employee, for himself and his heirs, personal representatives, estate,
successors and assigns, does hereby release, forever discharge and covenant not
to sue Republic, its subsidiaries, affiliates and related entities, their
branches, successors, assigns, agents, representatives, employees, officers,
managers, insurers, partners, shareholders, directors and trustees, from any and
all causes of action, claims, demands, suits, damages, sums of money and/or
judgments (hereinafter “damages”) arising at any time prior to and through the
date of the execution of this Agreement and Release which might have been
asserted against them by Employee, or on Employee’s behalf, including, but not
limited to, any damages which may have been asserted by or on behalf of Employee
relating to Employee’s employment by Republic or the termination of Employee’s
employment, including reinstatement, back or front pay, profit sharing plans,
retirement plans or any benefits plans of any type or nature, all tort and
common law claims, claims for breach of contract, wrongful discharge, public
policy and any claims for discrimination of any type under any federal, state or
local law, ordinance or regulation, including, but not limited to claims under
the Age Discrimination in Employment Act of 1967 as amended (including the Older
Workers Benefit Protection Act), the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Americans with Disabilities
Act, Family Medical Leave Act, ERISA and the Kentucky Civil Rights Act, except
for any claims arising under this Agreement and Release.  Employee understands
that Employee may be giving up some claim, demand or cause of action, which
Employee now has or may have, and of which Employee may be unaware.  Employee
understands and agrees that this Agreement and Release shall be a complete
defense and bar to any legal action that Employee may take regarding Employee’s
employment or separation from employment with Republic, that any such action
will be in violation of this Agreement and that Republic will be entitled to
recover any and all damages which it may incur as a result of such action,
including recovery of the severance amount and its costs and attorney’s fees.

 

1

--------------------------------------------------------------------------------


 

Employee agrees to keep the terms, conditions and existence of this Agreement
and Release confidential.  Employee agrees that Employee may discuss such
matters only with Employee’s spouse, attorney and accountant or tax preparer. 
To the extent Employee is permitted to disclose and does disclose such
information, Employee agrees to require that the person receiving such
information shall maintain its confidentiality.

 

Employee understands and agrees that he must continue to report any transactions
in Republic Bancorp shares to Republic and file all necessary reports for a
period of six months from the Separation Date.

 

Employee agrees not to disparage Republic, its employees or customers.

 

It is understood and agreed that this Agreement and Release does not and shall
not constitute an admission by Republic of any violation of any law or right of
Employee.

 

Employee acknowledges that Employee has seven days after execution of this
Agreement and Release to revoke it.  If Employee desires to revoke this
Agreement and Release after execution, Employee must notify Republic in writing
on or before 11:59 p.m. on the seventh day after Employee’s execution of this
agreement.  This agreement shall not become effective or enforceable, and the
consideration described above shall not be payable, until the revocation period
described in this Paragraph has expired without a revocation.

 

Employee agrees that beginning on date of this agreement and for period of six
(6) months following the Separation Date, Employee shall not become employed,
directly or indirectly, whether as an employee, independent contractor,
consultant, or otherwise, with any federally-insured financial institution,
financial holding company, bank holding company, or other financial services
provider located in the Louisville, Kentucky area or within 100 miles thereof,
or with any Person whose intent it is to organize another such company or entity
located in such area.  Employee further agrees that during a period of one
(1) year following the Separation Date, Employee will not: (i) directly or
indirectly solicit or divert or attempt to solicit or divert from Republic or
its branches, subsidiaries or affiliates, any banking business of any customer
which is now, or which was at any time during Employee’s employment, a customer
of or specifically targeted by Republic or its branches, subsidiaries or
affiliates; or (ii) directly or indirectly, individually or on behalf of any
other person, corporation, firm or other entity, solicit, recruit or encourage
any employee of Republic, its branches, subsidiaries or affiliates to terminate
his or her employment with Republic, its branches, subsidiaries or affiliates.
Employee agrees that the duration of the non-competition and non-solicitation
covenants set forth herein is reasonable, that their geographic scope is not
unduly restrictive and that the covenants will not prevent him from finding
other gainful employment.

 

Employee will return to Republic the original and any copies of all keys,
identification cards, charge cards, equipment, papers, reports, memoranda,
confidential information in any form, files or documents or other items of
Republic’s property on or before the date of Employee’s execution of this
agreement.  Employee acknowledges that the Company has returned to Employee all
items of Employee’s personal property.

 

Any claims concerning the meaning, application and/or interpretation of this
Agreement and Release, any matter which relates to Employee’s employment and
arises after the date of this Agreement and Release (except any claims arising
from the violation of the Agreement described in Paragraph 9 above), or any
claim of breach of or failure to perform this Agreement and Release shall be
settled solely by binding arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association.  Any arbitration
decision shall be fully binding on both parties and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Each party shall pay the fees and costs of presenting its case in
arbitration.  All other costs of arbitration, including the cost of any
transcript of the proceedings, administrative fees, and the arbitrator’s fees
shall be borne equally by the parties.  Any arbitration hearing shall take place
in the Louisville metropolitan area (unless otherwise agreed by the parties),
and Kentucky law shall govern.  The parties, and each of them, agree that the
remedy, if any, awarded by such arbitrator shall be the sole and exclusive
remedy for each and every claim which is subject to arbitration pursuant to this
paragraph.  Any award by the arbitrator shall, unless both parties agree in
writing otherwise, be in writing and shall set forth the factual and legal basis
for such award.

 

Employee understands that this agreement includes a complete waiver of claims,
including but not limited to claims under the Age Discrimination in Employment
Act of 1967 as amended.  Employee specifically acknowledges the following:

 

2

--------------------------------------------------------------------------------


 

(a)           Employee has read this Agreement including the full release of
claims and fully understands its terms;

 

(b)           This Agreement and the full release of claims are written in a
manner Employee can understand, and Employee fully understands this Agreement
and the full release of claims;

 

(c)           Employee is voluntarily entering into this Agreement knowingly of
Employee’s own free will;

 

(d)           The waiver specifically refers to rights or claims arising under
the Age Discrimination in Employment Act of 1967 as amended;

 

(e)           Employee has not waived any rights arising after the date that
Employee executes this Agreement;

 

(f)            The payments and benefits and other consideration provided by
this Agreement are in addition to anything of value to which Employee is already
entitled;

 

(g)           Employee has been advised in writing to consult with an attorney
prior to executing this Agreement and has had an opportunity to review this
Agreement with an attorney;

 

(h)           Employee has been given a period of twenty-one days to consider
this Agreement;

 

(i)            The Agreement provides Employee with a period of seven days to
revoke the Agreement; and

 

(j)            The Agreement will not become effective until the eighth day
following its execution by Employee.

 

If Employee signs the agreement prior to the expiration of the twenty-one days
given to Employee within which to consider this Agreement, Employee does so
voluntarily and of Employee’s own free will.

 

This Agreement and Release constitutes the entire understanding and agreement
between the parties as to the subject matter hereof and supersedes all other
oral or written promises or representations.

 

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of the
remaining provisions.  Should this Agreement and Release be held invalid or
unenforceable (in whole or in part) with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances.

 

This Agreement and Release shall be construed in accordance with the laws of the
Commonwealth of Kentucky.

 

I ACKNOWLEDGE THAT I HAVE READ AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF
THIS AGREEMENT AND RELEASE AND THAT I AM ENTERING INTO THIS AGREEMENT AND
RELEASE FREELY AND VOLUNTARILY.  I UNDERSTAND THIS AGREEMENT AND RELEASE
INCLUDES A FULL GENERAL RELEASE OF ALL CLAIMS.

 

3

--------------------------------------------------------------------------------


 

David Vest

 

Republic Bank & Trust Company

 

 

 

By:

/s/ David Vest

 

By

:/s/ John Rippy

 

 

 

Print Name:

 David Vest

 

Its

: SVP and Risk Management Officer

 

 

 

Date :

 4-30-08

 

Date :

 4/30/08

 

4

--------------------------------------------------------------------------------